DETAILED ACTION
The present office action is responsive to the applicant’s filling an amendment on 7/29/2022. 
The application has claims 1-15 present. Claim 15 is newly added. All the claims have been examined.
Previous rejections under Double Patenting and 103 have been withdrawn as necessitated by the claim amendments. New rejections have been provided as necessitated by the amendments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 5, 7, 9-13, 15-18 and 20 of U.S. Patent No. 10,949,603, in view of view of Akaiwa (US 20090109171). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims on the instant application are broader set of claim than the claims in Pat ‘603. 




A mapping of the claims is shown below.
Patent # 10,949,603
Instant application
1. An apparatus for executing a plurality of applications on a virtual machine which is operated on an operating system, the apparatus comprising: at least one processor; and memory coupled to the at least one processor, the memory having instructions that, when executed by the at least one processor, cause the at least one processor to function as: an acquisition unit configured to acquire a font size specified by one of the plurality of applications and font setting data including a font size conversion rule including a plurality of font size ranges for classifying a specified font size and a displayed font size which is related with at least one of the plurality of font size ranges, wherein the font size conversion rule included in the font setting data is common for the plurality of applications; a setting unit configured to set a font size by a function of the virtual machine based on the specified font size and the font setting data; and a control unit configured to control a display apparatus to display a font with the font size set by the setting unit. 


    2. The apparatus according to claim 1, wherein the control unit controls the display apparatus to display a font by using font data including a scalable font and a bitmap font. 


    5. The apparatus according to claim 1, wherein a font style conversion rule is included in the font setting data, and wherein the control unit controls the display apparatus to display a font with a font style based on the font setting data. 

    7. The apparatus according to claim 1, wherein the font setting data includes font metrics for each font size, and wherein the control unit controls the display apparatus to display a font with the font metrics based on the font setting data. 

    9. The apparatus according to claim 1, further comprising a disabling unit configured to disable a function of automatically changing a font type in the virtual machine to a bold font.

10. A method of an apparatus for executing a plurality of applications on a virtual machine which is operated on an operating system, the method comprising: acquiring a font size specified by one of the plurality of applications and font setting data including a font size conversion rule including a plurality of font size ranges for classifying a specified font size and a displayed font size which is related with at least one of the plurality of font size ranges, wherein the font size conversion rule included in the font setting data is common for the plurality of applications; setting a font size by a function of the virtual machine based on the specified font size and the font setting data; and controlling a display apparatus to display a font with the set font size. 


    11. The method according to claim 10, wherein the controlling controls the display apparatus to display a font by using font data including a scalable font and a bitmap font.


12. The method according to claim 10, wherein a font style conversion rule is included in the font setting data, and wherein the controlling controls the display apparatus to display a font with a font style based on the font setting data. 

    13. The method according to claim 10, wherein the font setting data includes font metrics for each font size, and wherein the controlling controls the display apparatus to display a font with the font metrics based on the font setting data. 

    
    15. The method according to claim 10, further comprising disabling a function of automatically changing a font type in the virtual machine to a bold font.

16. A non-transitory storage medium storing a program causing a computer to execute a method for executing a plurality of applications on a virtual machine which is operated on an operating system, the method comprising: acquiring a font size specified by one of the applications and font setting data including a font size conversion rule including a plurality of font size ranges for classifying a specified font size and a displayed font size which is related with at least one of the plurality of font size ranges, wherein the font size conversion rule included in the font setting data is common for the plurality of applications; setting a font size by a function of the virtual machine based on the specified font size and the font setting data; and controlling a display apparatus to display a font with the set font size. 


    17. The non-transitory storage medium according to claim 16, wherein a font style conversion rule is included in the font setting data, and wherein the controlling controls the display apparatus to display a font with a font style based on the font setting data. 

    18. The non-transitory storage medium according to claim 16, wherein the font setting data includes font metrics for each font size, and wherein the controlling controls the display apparatus to display a font with the font metrics based on the font setting data. 

20. The non-transitory storage medium according to claim 16, further comprising disabling a function of automatically changing a font type in the virtual machine to a bold font.

11. The method according to claim 10, wherein the controlling controls the display apparatus to display a font by using font data including a scalable font and a bitmap font.
1. An apparatus for executing a plurality of applications, the apparatus comprising: at least one processor; and memory coupled to the at least one processor, the memory having instructions that, when executed by the at least one processor, cause the at least one processor to function as: an acquisition unit configured to acquire a font size specified by one of the plurality of applications and font setting data including a font size conversion rule including a plurality of font size ranges which are used for classifying a specified font size and a displayed font size which is related with at least one of the plurality of font size ranges, wherein the font size conversion rule included in the font setting data is common for the plurality of applications; and a setting unit configured to set a font size based on the specified font size and the font setting data for display. 







2. The apparatus according to claim 1, wherein the font data includes a scalable font and a bitmap font. 



3. The apparatus according to claim 1, wherein a font style conversion rule is included in the font setting data. 



4. The apparatus according to claim 1, wherein the font setting data includes font metrics for each font size. 




5. The apparatus according to claim 1, further comprising a disabling unit configured to disable a function of automatically changing a font type to a bold font. 

6. A method of an apparatus for executing a plurality of applications, the method comprising: acquiring a font size specified by one of the plurality of applications and font setting data including a font size conversion rule including a plurality of font size ranges which are used for classifying a specified font size and a displayed font size which is related with at least one of the plurality of font size ranges, wherein the font size conversion rule included in the font setting data is common for the plurality of applications; and setting a font size based on the specified font size and the font setting data for display. 






7. The method according to claim 6, wherein the font data includes a scalable font and a bitmap font. 



8. The method according to claim 6, wherein a font style conversion rule is included in the font setting data. 



9. The method according to claim 6, wherein the font setting data includes font metrics for each font size. 





10. The method according to claim 6, further comprising disabling a function of automatically changing a font type to a bold font. 


11. A non-transitory storage medium storing a program causing a computer to execute a method for executing a plurality of applications, the method comprising: acquiring a font size specified by one of the applications and font setting data including a font size conversion rule including a plurality of font size ranges which are used for classifying a specified font size and a displayed font size which is related with at least one of the plurality of font size ranges, wherein the font size conversion rule included in the font setting data is common for the plurality of applications; and setting a font size based on the specified font size and the font setting data for display. 





12. The non-transitory storage medium according to claim 11, wherein a font style conversion rule is included in the font setting data. 




13. The non-transitory storage medium according to claim 11, wherein the font setting data includes font metrics for each font size. 




14. The non-transitory storage medium according to claim 11, further comprising disabling a function of automatically changing a font type to a bold font.

15. (new) The non-transitory storage medium according to claim 11 wherein the
font data includes a scalable font and a bitmap font.


In regards to claims 1, 6 and 11, Patent # 10,949,603 doesn’t specifically teaches a plurality of font size ranges which are used for classifying a specified font size.
Akaiwa teaches a plurality of font size ranges which are used for classifying a specified font size and a displayed font size which is related with at least one of the plurality of font size ranges (see para 59; teaches font size ranges and a display size based on the ranges).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of IP, to include the teachings of Font size ranges of Akaiwa to Patent # 10,949,603, in order to provide means to facilitate adapting the font size as needed and uniformly based on determined range, thus enhancing the user experience for readability and comfort when looking at the content.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  (1, 6 and 11) is/are rejected under 35 U.S.C. 103 as being unpatentable over Ip et al. (US 20130326348), in view of CSS-tricks. Com posted May 2013, (https://css-tricks.com/almanac/properties/f/font-size/) as available March 2016, (hereinafter CSS-tricks), in view of Rogers (US20100145676) and further in view of Akaiwa (US 20090109171)

In regards to claims (1, 6 and 11), Ip teaches an apparatus for executing a plurality of applications, the apparatus comprising: at least one processor; and memory coupled to the at least one processor, the memory having instructions that, when executed by the at least one processor, cause the at least one processor to function as: an acquisition unit configured to acquire a font specified by one of the plurality of applications (see para 130, acquires the font for a corresponding language); and a setting unit configured to set a font based on the font setting data for display(see fig 10 display font and para 37-39 acquires font file in order to properly presented).
Ip doesn’t specifically teach font setting data including a font size conversion rule, wherein the font size conversion rule included in the font setting data is common for the plurality of applications
However, Rogers teaches font setting data including a font size conversion rule, wherein the font size conversion rule included in the font setting data is common for the plurality of applications (see at least abstract, para 3, 33, using rule-based transformation, which provides instructions as to how to manage font size for displayed font. The transformation can be applied different ways including to be applied to all applications, see para 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of IP, to include the teachings for ruled-based transformation of Rogers to the font teachings of IP, in order to provide means to facilitate any changes needed to the displayed font.
Ip as modified by Rogers doesn’t specifically teach set a font size based on the specified font size
Css-tricks teaches set a font size based on the specified font size (font size adaptation, different font settings, where based on a rule (initially set font size) the additional font sizes are defined and font adapted based on criteria and display size/resolution and font classification e.g. medium, small, large fonts as shown in the examples of pages 1-8 ;see pages 1-8)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of IP, to include the teachings of Font size of Css-Tricks to the font teachings of IP as modified by Rogers, in order to provide means to facilitate adapting the font size as needed when a font is selected and based on display, thus enhancing the user experience for readability and comfort when looking at the content.
Ip doesn’t specifically teach including a plurality of font size ranges which are used for classifying a specified font size and a displayed font size which is related with at least one of the plurality of font size ranges,
Akaiwa teaches a plurality of font size ranges which are used for classifying a specified font size and a displayed font size which is related with at least one of the plurality of font size ranges (see para 59; teaches font size ranges and a display size based on the ranges).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of IP, to include the teachings of Font size ranges of Akaiwa to the font teachings of IP, in order to provide means to facilitate adapting the font size as needed and uniformly based on determined range, thus enhancing the user experience for readability and comfort when looking at the content.

Claims (2, 7 and 15) is/are rejected under 35 U.S.C. 103 as being unpatentable over Ip, CSS-tricks, Rogers, and Akaiwa as applied to claims above, in view of Chang (US 20150117768).

In regards to claims (2, 7 and 15), Ip doesn’t specifically teach wherein the font data includes a scalable font and a bitmap font.
Chang teaches wherein the font data includes a scalable font and a bitmap font (teaches the use of bitmap font and scalable font are used in typical computer systems; see para 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Chang and modify the invention of IP, in order to display text properly and adjust the font as needed depending on display size (see para 3)

Claims (3, 8 and 12) is/are rejected under 35 U.S.C. 103 as being unpatentable over Ip, CSS-tricks, Rogers and Akaiwa as applied to claims above, in view of Draper et al. (US 20130007598)

In regards to claims (3, 8 and 12), Ip doesn’t specifically teach wherein a font style conversion rule is included in the font setting data.
Draper teaches wherein a font style conversion rule is included in the font setting data (teaches using conversion file which has font conversion data with font size and other formatting data including style; see para 16-17, 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of IP, to include the teachings for conversion file of Draper to the font teachings of IP, in order to provide means to facilitate proper display when a font is selected for a specific language.

Claims (4, 9 and 13) is/are rejected under 35 U.S.C. 103 as being unpatentable over Ip, CSS-tricks, Rogers and Akaiwa as applied to claims above, in view of Beaver et al (US 20150347356).

In regards to claims (4, 9 and 13), Ip doesn’t specifically teach wherein the font setting data includes font metrics for each font size.
However, Beaver teaches wherein the font setting data includes font metrics for each font size (teaches that metrics are adjusted based on font change according to rules associated to each font size; see para 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Beaver and modify the invention of IP, in order to display text properly and adjust the font as needed as based on any change in size.

Claims (5, 10 and 14) is/are rejected under 35 U.S.C. 103 as being unpatentable over Ip, CSS-tricks, Rogers and Akaiwa as applied to claims above, in view of Dougherty et al (US 20130007602).

In regards to claims (5, 10 and 14), Ip doesn’t specifically teach further comprising a disabling unit configured to disable a function of automatically changing a font type to a bold font.
However, Dougherty teaches further comprising a disabling unit configured to disable a function of automatically changing a font type to a bold font (based on determining if certain text is created a fixed layout or not, disabling changes in the font ; see para 110-111).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Dougherty in a similar matter and modify the invention of IP, in order to display text and allow adjustments to the font based on determined characteristics or settings assigned by the creator/author. 





Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejection. See rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mario M Velez-Lopez whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144